DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a carrier form printer”, “a card fixing mechanism” and  “folding mechanism” (claims 12, lines 3-5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections

Claims 4, 11 and 13 are objected to because the language “can be” (claim 4, line 4; claim 11 lines 5, 8; claim 13, lines 7 and 10) is not a positive claim language. It is not possible to determine with any degree of certainty exactly what applicant intends by the language.    Additionally, the recitations or elements “an inserter system” (claim 11, line 6 and claim 13, line 8), “a sorter mechanism” (claim 13, line 11) are inferentially recited. The claim does not positively set forth the elements as the elements of the claimed combination.  Appropriate correction is required.
To the extent the claims are definite and positively recited structures, it appears that the following prior art rejection is proper.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Quine et al.  (US 2006/0124512 A1).
.  

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 11 and 13 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Quine et al.  (US 2006/0124512 A1)
	Quine et al. teaches a card/carrier combination sorter system having the structures as recited.  See the explanation of Quine et al.  above.  Note that Quine et al. teaches a diverter having many outputs which are connected to a plurality of bins 300-303 (Figs. 1, 3 and [0055]).

However, the selection of the desired system such as an inserter system and a sorter mechanism being connected to the first and second outputs of a diverter would be obvious depending upon the configuration of a card/carrier combination sorter system.
It would have been obvious to one of ordinary skill in the art to modify a card/carrier combination sorter system of Quine et al. by selecting desired system such as an inserter system and a sorter mechanism being connected to the outputs of the diverter in place of the plurality bins of Quine et al. for the advantage of providing desired separate system giving the user a choice of a system i.e., an inserter system and a sorter mechanism to be operated according to application and design preference.  

	Allowable Subject Matter

As presently advised it appears that claim 12 avoids the prior art but is objected to as depending from the rejected claim.  This claim would be allowable if rewritten in independent form and to overcome the objection as indicated above.

The following is an Examiner's statement of reasons for indicating allowable subject matter:
Claim 12 recites that a card/carrier combination production system that includes a card personalization system that is configured to personalize plastic cards, a carrier form printer, a card fixing mechanism that is configured to fix at least one personalized card to a printed carrier 
form to produce a card/carrier combination and a folding mechanism that is configured to fold a card/carrier combination to produce a folded card/carrier combination.

Conclusion
         	
         	The patents to Pippin et al., Bradshaw et al., Mandel et al. and Timmerman et al. are cited to show other method and structures having obvious similarities to the claimed method and structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853